Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 03/10/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 16, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,162,044 (Gahn et al.)
Regarding claim 1, Gahn et al. discloses as show in Figure 3, a handpiece comprising: a first segment (rotatable handle, see col. 1, lines 59-65) disposed along a longitudinal axis of the handpiece, wherein the first segment comprises and comprising a first end (generally indicated as A), a second end (generally indicated as B), and a tubing and cord management section (generally indicated as C) located on the first end (the Office interprets section C as tubing cord management because it manages irrigation tube 20 and a cord is capable of being placed through tube 20, no cord or tube is claimed only an area where on can be managed which is exactly what Gahn discloses) of the first segment and is capable of being placed in multiple orientations; and a second segment disposed along the longitudinal axis of the handpiece, where in the second segment comprises a first end (generally indicated as D) and a second end (generally indicated as E), wherein the second end of the second segment comprises a needle (needle 16, see col. 3, lines 16-21), wherein the second end of the first segment is coupled with the first end of the second segment and the first segment and the second segment are capable of rotating independently around the longitudinal axis of the handpiece to cause the first segment or the second segment to be placed in one of the multiple orientations. See col. 5, lines 9-19.

    PNG
    media_image1.png
    461
    924
    media_image1.png
    Greyscale

Regarding claims 2, 4 Gahn et al. discloses wherein the second end (B) of the first segment is coupled with the first end (D) of the second segment via a coupler (O-rings 102, 104), wherein the coupler is a separate component coupled with the first segment and the second segment. See col. 5, lines 9-19.
Regarding claim 5, the Office interprets Gahn as disclosing the coupler comprises a swivel element, because Gahn et al. discloses O-rings 102, 104 are an element which join two parts so that one or both can pivot freely, which is the plain and ordinary meaning of swivel element. See col. 5, lines 9-19.
Regarding claim 16, Gahn discloses the handpiece is capable of use as a phacoemulstification handpiece, wherein one or more structures (crystals 32, 34, see col. 3, lines 29-34)  for activation of ultrasound is located inside the first segment, the second segment or both the first segment and the second segment. 
Regarding claim 26, Gahn discloses wherein the tubing and cord management section of the first section is capable of being to be placed in the multiple orientations to achieve different rotational geometries relative to a remainder of the handpiece via a coupler (connector member 90, see col. 4, lines 55-61), each rotational geometry enabling effective stable and ergonomic contact between the first or second segments and a hand engaged with the handpiece.
Claim(s) 1-3, 6-8, 11, 18, 19, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,413,556 (Whittingham et al.)
 et al. discloses as show in Figures 1-4, a handpiece comprising: a first segment (shell 15, see col. 6, lines 12-22)  disposed along a longitudinal axis of the handpiece, the first segment comprises a first end (generally indicated as A), a second end (generally indicated as B), and a tubing and cord management section (luer fitting 56, see col. 5, lines 37-55) wherein the tubing and cord management section is located on the first end of the fist segment and is capable of being placed in multiple orientations; (the Office interprets luer fitting as tubing cord management because it is capable of receiving a cord or tube and managing its location, no cord or tube is claimed only an area where on can be managed which is exactly what Whittingham discloses); and a second segment (horn 10, see col. 4, lines 44-43) disposed along the longitudinal axis of the handpiece and comprising a first end (generally indicated as D) and a second end (generally indicated as E), wherein the second end comprises a needle (needle 16, see col. 3, lines 16-21), wherein the second end of the first segment is coupled with the first end of the second segment and the first segment and the second segment are capable of rotating independently around the longitudinal axis of the handpiece to cause the first segment or the second segment to be placed in one of the multiple orientations, wherein the second segment is longer than the first segment, wherein the first segment is capable of being reusable and the second segment is capable of being disposable, wherein the first segment is separable from the second segment to be capable of replacing the second segment, wherein the coupler is a separate component coupled with the first segment and the second segment. see col. 3, lines 64-68 and col.4 , lines 1-3.


    PNG
    media_image2.png
    416
    921
    media_image2.png
    Greyscale

Regarding claims 2, 3 Whittingham discloses wherein the second end (B) of the first segment is coupled with the first end (D) of the second segment via a coupler (threads 82, see col. 6, lines 12-22). More specifically, since second end (B) is directly attached to first end (A) and first end (A) is directly coupled to the first end (D) of the second segment via threads, it follows second end (B) of the first segment is coupled with the first end (D) of the second segment via a coupler (threads 82, see col. 6, lines 12-22), wherein the coupler (82) is a portion of the first segment. 
Regarding claims 6-8, Whittingham  discloses wherein the tubing and cord management section includes at least one port  (aperture 60, see col. 5, lines 37-57), wherein the at least one port exits the tubing and cord management section at an angle, wherein the angle is between 0 degrees and 90 degrees from the longitudinal axis of the first segment. See Figure 4.
Regarding claim 26, Whittingham  discloses wherein the tubing and cord management section of the first section is capable of being to be placed in the multiple orientations to achieve different rotational geometries relative to a remainder of the handpiece via a coupler (thread of inside top portion, see col. 3 lines 37-47), each rotational geometry enabling effective stable and ergonomic contact between the first or second segments and a hand engaged with the handpiece.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,413,556 (Whittingham et al.) in view of U.S. Patent Number 5,453,087 (Malinowski)
Regarding claim 9, Whittingham fails to disclose wherein the angle is between 0 degrees and 45 degrees from the longitudinal axis of the first segment. 
Malinowski, from the same field of endeavor teaches a similar handpiece as shown in Figure 1, which includes at least one port  (opening of connector 22, see col. 5, lines 28-32) wherein the at least one port exits the tubing and cord management section at an angle between 0 degrees and 45 degrees from the longitudinal axis of a first segment.
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention to modify the handpiece disclosed by Whittingham by substiting the angle disclosed by Whittingham for the one disclosed by Malinowski because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,413,556 (Whittingham et al.)
 fails to disclose wherein the first segment is longer than the second segment. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to make the first segment longer than the second segment (increasing the length of luer fitting 56) as a matter of engineering design choice.
	Applicant has not disclosed that first segment being longer than the second segment provides an advantage, is used for a particular purpose, or solves a stated problem. See paragraphs [0023]-[0024]. One of ordinary skill in the art, furthermore, would have expected Whittingham’s first and second segments, and applicant’s invention, to perform equally well with either length because both lengths would perform the same function of defining a handpiece equally well considering the relative dimensions disclosed.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,413,556 (Whittingham et al.) in view of U.S. Patent Number 5,653,724 (Imonti)
Regarding claims 12, 13 Whittingham fails to disclose wherein the first segment comprises a curve located along a portion of the second segment, wherein the curve has an angle between 0 degrees and 45 degrees. 
Imonti, from the same field of endeavor teaches a similar handpiece as shown in Figures 1, 4 with a similar second segment (needle 15) used for the same purpose of performing phacoemulsification wherein the second segment comprises a curve located along a portion of the second segment, wherein the curve has an angle between 0 degrees and 45 degrees, for the purpose of the handpiece to be more ergonomic and allowing the procedure to be performed with less fatigue. see col. 3, lines 24-42 and col. 4, lines 14-24.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the handpiece disclosed by Whittingham to include the curve in the second segments, where the curve has an angle between 0 degrees and 45 degrees. in order to configure the handpiece to be more ergonomic and allow the procedure to be performed with less fatigue
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the handpiece disclosed by Whittingham to include the curve in the first 

Regarding claims 14, 15 Whittingham fails to disclose wherein the second segment comprises a curve located along a portion of the second segment, wherein the curve has an angle between 0 degrees and 45 degrees. 
Imonti, from the same field of endeavor teaches a similar handpiece as shown in Figures 1, 4 with a similar second segment (needle 15) used for the same purpose of performing phacoemulsification wherein the second segment comprises a curve located along a portion of the second segment, wherein the curve has an angle between 0 degrees and 45 degrees, for the purpose of the handpiece to be more ergonomic and allowing the procedure to be performed with less fatigue. see col. 3, lines 24-42 and col. 4, lines 14-24.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the handpiece disclosed by Whittingham to include the curve in the second segement, where the curve has an angle between 0 degrees and 45 degrees. in order to configure the handpiece to be more ergonomic and allow the procedure to be performed with less fatigue.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,413,556 (Whittingham et al.) in view of U.S. Patent Publication Number 2001/0018570 (Sussman et al.)
Regarding claim 20, Whittingham fails to disclose wherein the first segment and the second segment are each comprised of one of titanium, plastic or rubber.
Sussman et al., from the same filed of endeavor teaches a similar handpiece as shown in Figure 1, where the first segment (body 12, see paragraph [0024]) is made of titanium.
Camerlengo et al., from the same filed of endeavor teaches a similar handpiece as shown in Figure 1, where the first second segement (needle 1, see paragraph [0039]) is made of titanium.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the handpiece disclosed by Whittingham by substituting the material of the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments, see page 5, filed 3/10/2021, with respect to the rejection of claims 1-20 under 35 USC 112, second paragraph have been fully considered and are persuasive.  The claims 1-20 under 35 USC 112, second paragraph have been withdrawn. 
The applicants’ arguments with respect to the rejection of claim 1 under Gahn and Whittingham have been considered but are not persuasive. 
The applicant argues claim 1 is distinguishable over Gahn because Gahn discloses limited friction caused by O-rings 102, 104 prevents the sleeve from rotating too freely, which is not the claimed multiple orientations.
In response, the office respectfully disagrees. Gahn (as the applicant acknowledges) Gahn discloses sleeve 56 is capable of rotating and thus is capable of being put in multiple orientations. See col. 5, lines 9-19.  The fact that O-rings prevent rotating “too freely” is not the same thing as preventing rotation and not the claimed multiple orientations.  It is the position of the Office that any rotation would necessarily result in the rotatable handle being capable of being put in multiple orientations, just as recited in claims.  The fact that effort has to be applied to overcome the O-rings is of little relevance as it doesn’t relate to a limitation in the claim.
The applicant argues claim 1 is distinguishable of Whittingham because spinning the outer shell relative to the core section to any 180 degree rotation is categorically different that wherein the tubing and cord management section is configured to be placed in multiple orientations. In response, the office respectfully disagrees. Moving the outer shell up to 180 degrees necessarily requires placing it in multiple orientations (1-2 degrees is one orientation, 2-3 is a second orientation etc.) 
The applicant does not define the multiple orientations. It is unclear why rotating the outer shell disclosed by Whittingham 0-180 degrees would not necessarily read on these limitations.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771